DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the claim’s amendment dated 8/24/2021.
Response to Arguments
3.	Applicant’s arguments filed on 8/24/2021, with respect to claims 11, 17-19 and 21 have been fully considered and are persuasive.  The rejections of claims 11, 17-19 and 21 are hereby withdrawn. 
	-  Claims 11 and 17 were previously indicated as allowable.  All the dependent claims have been amended to depend on claims 11 and 17.

Allowable Subject Matter
4.	Claims 11, 17-19 and 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 11, the prior arts of record fail to teach, disclose or suggest an electronic apparatus, as recited in claim 11, which further comprises a hinge 

Regarding claim 17, the prior arts of record fail to teach, disclose or suggest an electronic subassembly, as recited in claim 17, wherein the hinge sections include a first hollow end that receives and accommodates a first end of the stylus, and a second hollow end that receives and accommodates the second end of the stylus; wherein the housing includes securing sections disposed along the .

				Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069.  The examiner can normally be reached on M-F 10-6PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUNG Q. DANG
Examiner
Art Unit 2835


/JAMES WU/Primary Examiner, Art Unit 2841